Name: Commission Regulation (EC) NoÃ 1777/2004 of 14 October 2004 adapting Regulation (EC) NoÃ 2342/1999 laying down detailed rules for the application of Council Regulation (CE) NoÃ 1254/1999 on the common organisation of the market in beef and veal as regards premium schemes, by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union
 Type: Regulation
 Subject Matter: European construction;  agricultural policy;  animal product;  agricultural structures and production;  trade policy
 Date Published: nan

 15.10.2004 EN Official Journal of the European Union L 316/66 COMMISSION REGULATION (EC) No 1777/2004 of 14 October 2004 adapting Regulation (EC) No 2342/1999 laying down detailed rules for the application of Council Regulation (CE) No 1254/1999 on the common organisation of the market in beef and veal as regards premium schemes, by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 57(2) thereof, Whereas: (1) A number of adjustments are required to Commission Regulation (EC) No 2342/1999 (1) by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (hereinafter referred to as the new Member States). (2) Article 6(2) of Regulation (EC) No 2342/1999 provides that the Member States shall inform the Commission before a certain date of their decision regarding the introduction of different regions or the modification of the existing regions within their territory. A deadline should be fixed for the notification of such information by the new Member States for the year 2004. (3) Article 7(1) of Regulation (EC) No 2342/1999 provides that the Member States shall inform the Commission before a certain date of their decision to change the limit of 90 head of cattle per holding and per age bracket or to derogate from it. Before the same date, they shall inform the Commission of the minimum number of animals per holding below which the proportional reduction will not be applied. A deadline should be fixed for the notification of such information by the new Member States for the year 2004. (4) Article 10 of Regulation (EC) No 2342/1999 provides that the Member States shall notify the Commission before a certain date of their decision to apply the system referred to in Section 2 of Chapter I of that Regulation. A deadline should be fixed for such notification by the new Member States for the year 2004. (5) The first paragraph of Article 11 of Regulation (EC) No 2342/1999 provides that the Commission shall decide in which Member States the deseasonalisation premium may be granted for the following calendar year. The possibility that new Member States meet the conditions for applying Article 5(3) of Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (2) should be taken into account. The second paragraph of Article 11 of Regulation (EC) No 2342/1999 provides that the Member States shall inform the Commission before a certain date should they decide to apply Article 5(3) of Regulation (EC) No 1254/1999. A deadline should be fixed for the notification of such information by the new Member States for the year 2004. (6) Article 15(1) of Regulation (EC) No 2342/1999 provides that the Member States shall inform the Commission before a certain date of their decision to change the maximum individual reference quantity referred to in Article 6(2)(b) of Regulation (EC) No 1254/1999 or to derogate from it. A deadline should be fixed for the notification of such information by the new Member States for the year 2004. (7) Article 21(1) and (2) of Regulation (EC) No 2342/1999 provides that the Member States shall notify the Commission of several information laid down in the framework of the suckler cow premium. Deadlines should be fixed for the notification of such information by the new Member States for the year 2004. (8) The first subparagraph of Article 29(1) of Regulation (EC) No 2342/1999 provides that the Commission shall decide which Member States meet the conditions laid down in Article 10(1) of Regulation (EC) No 1254/1999. The possibility that new Member States meet those conditions should be taken into account. The second subparagraph of Article 29(1) of Regulation (EC) No 2342/1999 provides that the Member States shall inform the Commission before a certain date whether or not they intend to apply the scheme laid down in Article 10 of Regulation (EC) No 1254/1999. A deadline should be fixed for the notification of such information by the new Member States. (9) The second subparagraph of Article 29(2) of Regulation (EC) No 2342/1999 provides that the Member States shall inform the Commission before a certain date of the criteria adopted. A deadline should be fixed for the notification of such information by the new Member States for the year 2004. (10) Article 32(5) of Regulation (EC) No 2342/1999 provides that the Member States shall notify the Commission by a certain date of the definition of pasture used for the purposes of Article 13(3) (c) of Regulation (EC) No 1254/1999. A deadline should be fixed for such notification by the new Member States. (11) Article 32(6) of Regulation (EC) No 2342/1999 provides that the Commission shall decide which Member States meet the conditions laid down in Article 13(4) of Regulation (EC) No 1254/1999. The possibility that new Member States meet those conditions should be taken into account. (12) Article 32(7) of Regulation (EC) No 2342/1999 provides that producers who wish to qualify for the extensification payment under paragraph 6 of that Article shall keep for at least six consecutive months, starting on the day following that on which the application is submitted, a certain number of dairy cows. In the new Member States, the six months retention period should take account of the date of accession. (13) Article 32(9) of Regulation (EC) No 2342/1999 provides that the Member States shall inform the Commission before a certain date of their decision to apply, or to cease to apply, the option laid down in the second subparagraph of Article 13(2) of Regulation (EC) No 1254/1999. A deadline should be fixed for the notification of such information by the new Member States for the year 2004. (14) The third subparagraph of Article 35(2) of Regulation (EC) No 2342/1999 provides that the Member States shall inform the Commission before a certain date of their decision to apply the derogation laid down in that Article 35(2). A deadline should be fixed for the notification of such information by the new Member States. (15) Article 46(1) of Regulation (EC) No 2342/1999 provides that the Member States shall notify annually the Commission before a certain date of information regarding the number of animals in respect of which the premiums were applied for. A deadline should be fixed for such notification by the new Member States for the year 2004. (16) Annex I to Regulation (EC) No 2342/1999 provides for the list of bovine breeds referred to in Article 14 of that Regulation. That Annex should take account of the existing bovine breeds in the new Member States. (17) Annex II to Regulation (EC) No 2342/1999 provides for the average milk yield referred to in Article 18 of that Regulation. That Annex should take account of the average milk yields registered in the new Member States. (18) Regulation (EC) No 2342/1999 should therefore be amended accordingly as from the day of entry into force of the Act of Accession of the new Member States, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2342/1999 is amended as follows: 1. in Article 6(2), the following subparagraph is added: For the year 2004, the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia shall inform the Commission by 30 October 2004 at the latest of a decision pursuant to the first subparagraph.; 2. in Article 7(1), the following subparagraph is added: For the year 2004, the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia shall inform the Commission by 30 October 2004 at the latest of their decisions pursuant to the first and second subparagraphs.; 3. in Article 10, the following paragraph is added: For the year 2004, the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia shall notify the Commission by 30 October 2004 at the latest of their decision pursuant to the first paragraph.; 4. Article 11 is amended as follows: (a) the following paragraph is inserted after the first paragraph: For the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, the Commission shall decide by 1 November 2004 at the latest in which of those Member States the deseasonalisation premium may be granted for the year 2005.; (b) the following paragraph is added: For the year 2004, the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia shall inform the Commission by 30 October 2004 at the latest of their decision pursuant to the third paragraph.; 5. in Article 15(1), the following subparagraph is added: For the year 2004, the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia shall inform the Commission by 30 October 2004 at the latest of their decision pursuant to the first subparagraph.. 6. Article 21 is amended as follows: (a) in paragraph 1, the following subparagraph is added: For the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, the notification referred to in the first subparagraph shall be made by 30 October 2004 at the latest.; (b) in paragraph 2, the following subparagraph is added: For the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, the initial notification referred to in the first subparagraph shall be made by 30 October 2004 at the latest.; 7. Article 29 is amended as follows: (a) paragraph 1 is amended as follows: (i) the following subparagraph is inserted after the first subparagraph: For the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, the Commission shall decide which of those Member States meet the conditions laid down in Article 10(1) of Regulation (EC) No 1254/1999 by 31 December 2004 at the latest.; (ii) the following subparagraph is added: The Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia shall inform the Commission by 30 October 2004 at the latest of their decision pursuant to the third subparagraph.; (b) in paragraph 2, the following subparagraph is added: For the year 2004, for the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, the initial notification referred to in the second subparagraph shall be made by 30 October 2004 at the latest.; 8. Article 32 is amended as follows: (a) in paragraph 5, the following subparagraph is added: For the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, the initial notification referred to in the first subparagraph shall be made by 30 October 2004 at the latest.; (b) in paragraph 6, the following subparagraph is inserted after the first subparagraph: For the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, the Commission shall decide which of those Member States meet the conditions laid down in Article 13(4) of Regulation (EC) No 1254/1999 by 31 December 2004 at the latest.; (c) in paragraph 7, the following subparagraph is inserted after the second subparagraph: In the new Member States, applications for the year 2004 shall be submitted within an overall period of six months, to be determined by the Member State, which may end in 2005.; (d) in paragraph 9, the following subparagraph is added: For the year 2004, the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia shall inform the Commission by 30 October 2004 at the latest of their decision pursuant to the first subparagraph.; 9. in Article 35(2), the following subparagraph is inserted after the third subparagraph: For the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, if they choose to apply this paragraph, the initial notification referred to in the third subparagraph shall be made by 30 October 2004 at the latest.; 10. in Article 46(1), the following subparagraph is added: The Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia shall notify the Commission by 1 March 2005 at the latest of the information referred to in points (a) to (d) of the first subparagraph relating to the period from May to December 2004.; 11. Annex I is replaced by the text in Annex I to this Regulation; 12. Annex II is replaced by the text in Annex II to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 May 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 October 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 281, 4.11.1999, p. 30. Regulation last amended by Regulation (EC) No 1473/2003 (OJ L 211, 21.8.2003, p. 12). (2) OJ L 160, 26.6.1999, p. 21. Regulation last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1). ANNEX I ANNEX I LIST OF BOVINE BREEDS REFERRED TO IN ARTICLE 14  Angler Rotvieh (Angeln)  RÃ ¸d dansk mÃ ¦lkerace (RMD)  German Red  Lithuanian Red  Ayrshire  Armoricaine  Bretonne Pie-noire  Fries-Hollands (FH), FranÃ §aise frisonne pie noire (FFPN), Friesian-Holstein, Holstein, Black and White Friesian, Red and White Friesian, Frisona espaÃ ±ola, Frisona Italiana, Zwartbonten van BelgiÃ «/pie noire de belgique, Sortbroget dansk mÃ ¦lkerace (SDM), Deutsche Schwarzbunte, Schwarzbunte Milchrasse (SMR), Czarno-biala, Czerweno-biala, Magyar Holstein-Friz, Dutch Black and White, Estonian Holstein, Estonian Native, Estonian Red, British Friesian, Crno-Bela, German Red and White, Holstein Black and White, Red Holstein  Groninger Blaarkop  Guernsey  Jersey  Malkeborthorn  Reggiana  Valdostana Nera  ItÃ ¤suomenkarja  LÃ ¤nsisuomenkarja  Pohjoissuomenkarja. ANNEX II ANNEX II AVERAGE MILK YIELD REFERRED TO IN ARTICLE 18 (kilograms) Belgium 5 450 Czech Republic 5 682 Denmark 6 800 Germany 5 800 Estonia 5 608 Greece 4 250 Spain 4 650 France 5 550 Ireland 4 100 Italy 5 150 Cyprus 6 559 Latvia 4 796 Lithuania 4 970 Luxembourg 5 700 Hungary 6 666 Malta Netherlands 6 800 Austria 4 650 Poland 3 913 Portugal 5 100 Slovenia 4 787 Slovakia 5 006 Finland 6 400 Sweden 7 150 United Kingdom 5 900